Citation Nr: 0806937	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a bilateral arm 
disability.

5.  Entitlement to service connection for a bilateral hand 
disability.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Army National 
Guard from September 1995 to December 2003. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO in 
Buffalo, New York, inter alia, denied the veteran's claims 
for service connection for hearing loss in the right ear, a 
right elbow disability, a left elbow disability, a bilateral 
arm disability and a bilateral hand disability.  In March 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in error in September 
2005 and a corrected SOC, styled a supplemental SOC (SSOC), 
in December 2005.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in January 2006.

Subsequently, the claims file was transferred to the RO in 
Roanoke, Virginia.

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  An April 2006 
letter from the RO in Roanoke notified him that the requested 
hearing had been scheduled for a date in June 2006.  The 
appellant failed to appear for his scheduled hearing.  As the 
claims file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter herein decided has been accomplished.

2.  There is no competent medical evidence indicating that 
the veteran currently has a hearing loss disability in his 
right ear, a right elbow disability, a left elbow disability, 
a bilateral arm disability, or a bilateral hand disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2007).  

2.  The criteria for service connection for a right elbow 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

3.  The criteria for service connection for a left elbow 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

4.  The criteria for service connection for a bilateral arm 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

5.  The criteria for service connection for a bilateral hand 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a post-rating September 2005 letter, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for service connection for a hearing loss disability 
in the right ear, for a right elbow disability, for a left 
elbow disability, for a bilateral arm disability and for a 
bilateral hand disability, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  After issuance of each 
notice described above, and opportunity for the appellant to 
respond, the December 2005 corrected SOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that a March 2006 letter generally informed 
the appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the timing of this notice-
subsequent to the final adjudication of the claims-is not 
shown to prejudice the veteran.  Because in the decision 
herein, the Board denies service connection for each claimed 
disability, no disability rating or effective date is being, 
or is to be assigned.  Hence, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; outpatient treatment records from 
the VA Medical Center (VAMC) in Syracuse, New York; as well 
as reports of VA examinations.  Also of record and considered 
in connection with these claims are various written 
statements provided by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records indicate that on his November 1987 
enlistment report of medical history, the veteran reported 
that when he was 12 years old, he received 15 stitches for a 
cut to his right arm.  

December 1995 service medical records show that the veteran 
fell on the ice and injured his right elbow.  He was seen at 
a hospital emergency room for a large hematoma of his right 
elbow and treated with a shoulder immobilizer.  Examination 
revealed no clinical deformity of the elbow.  X-rays showed 
no obvious fracture or dislocation.  A contusion with 
abrasion with possibly a non-displaced fracture around the 
elbow was diagnosed.  Several days later, the same examiner 
opined that numbness and tingling along the right middle and 
ring fingers was probably a transient carpal tunnel syndrome 
which probably would resolve spontaneously.  The injury to 
the right elbow was determined in the line of duty.  May 1996 
service medical records show that the veteran complained of 
pain in his right elbow.  The examiner suspected tennis elbow 
and recommended use of an Ace bandage and to avoid heavy 
lifting.  Subsequent x-rays were within normal limits.  The 
examiner recommended physical therapy for increased range of 
motion.  

Service medical records dated in November 1999 reveal that 
the veteran hit his left elbow on a wooden desk while he and 
another soldier were moving the desk.  He was seen for a 
swollen elbow and a large fluid sack protruded about three to 
four inches from his elbow.  A sling and Ace bandage were 
prescribed and the veteran was placed on light duty for a 
week.  X-rays showed no destructive change and no soft tissue 
lesions were seen.  It was determined that this injury to the 
left elbow was within the line of duty.  

The veteran's August 2003 discharge examination showed no 
abnormalities of the upper extremities.  On a contemporaneous 
report of medical history, the veteran noted he had not 
sought medical treatment for chronic pain in his left elbow 
and both wrists, and for numbness and severe pain in his arms 
and hands.  He also noted that he broke his right hand when 
18 years of age, but that it was then ok.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Competent evidence does not reflect the presence of hearing 
loss in either ear to an extent recognized as a disability 
during the period of the veteran's active service.  Service 
treatment records contain no evidence of a hearing loss 
disability as defined by § 3.385.  For example, audiometric 
testing conducted in connection with the veteran's August 
2003 discharge examination revealed pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
15
LEFT
       
10
 5
 0
-5
 0

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the post-service evidence does not reflect 
evidence of hearing loss.  On December 2003 VA audiological 
evaluation audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
         
5
 5
5
10
15

Speech recognition scores on the Maryland CNC Word List were 
94 percent in the veteran's right ear and 100 percent in the 
left ear.  The VA examiner noted that the hearing loss in 
both ears does not meet the disability standard of VA 
regulations.

The Board also notes that on VA examination in December 2003, 
the examiner found no elbow, arm or hand disabilities.  The 
report of the VA examination noted that there was no swelling 
or deformity of the elbows, that grip strength in both hands 
was normal, and that there was a normal evaluation of both 
hands and arms.

VA outpatient treatment records from January 2004 to March 
2004 reflect no complaints, findings or diagnoses for any 
hearing loss, elbow, hand or arm complaints.  In his NOD and 
substantive appeal, the veteran complained of experiencing 
pain and soreness in his elbows, arms and hands.  However, 
the Board notes that pain, alone, without evidence of 
underlying pathology, does not constitute competent evidence 
of a disability for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  

Thus, in this case, the competent medical evidence of record 
simply does not establish a current disability related to 
hearing loss of the right ear, the right or left elbow, or 
bilateral arms and hands, and the veteran has not presented, 
identified, or even alluded to the existence of any such 
evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence does not establish each disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant appeal, each claim for service connection must be 
denied because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions advanced in 
various written statements.  The Board does not doubt the 
sincerity of the veteran's belief that he has each claimed 
disability as the result of his military service.  However, 
the Board points out that questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training and 
expertise the veteran is not competent to render a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the veteran's lay assertions in this regard have no 
probative value.

Under these circumstances, the claims for service connection 
for hearing loss in the right ear, for a right elbow 
disability, for a left elbow disability, for a bilateral arm 
disability, and for a bilateral hand disability must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as no competent probative evidence 
supports any of the claims under consideration, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a hearing loss disability in the right 
ear is denied.

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for a bilateral hand disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


